Citation Nr: 0631311	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  94-41 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the back.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the left shoulder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of both hips.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of both hands.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of both wrists.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967 
and from July 1983 to February 1987.  Service records also 
indicate the veteran had over 9 years of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and an August 2002 rating decision 
of the Reno, Nevada, RO.  In February 1994, the St. Louis RO, 
among other things, denied service connection for chest pain 
and low back pain.  The veteran perfected a timely appeal of 
these issues to the Board.  In August 2002, the Reno RO, 
among other things, denied service connection for arthritis 
of the left shoulder, both hips, both hands, and both wrists.  
The veteran also perfected a timely appeal of these issues to 
the Board.  Here, the Board notes that the veteran's file was 
originally transferred from the VA Regional Office in Los 
Angeles, California, to St. Louis, because of damage to VA 
facilities due to an earthquake in January 1994.  
Subsequently, the veteran moved to an area represented by the 
VA Regional Office in Reno, Nevada.  

In addition, by way of history, the Board notes that in 
October 1995 the VA Los Angeles, California Regional Office, 
inter alia, denied entitlement to service connection for 
right hand weakness, numbness, and arthritis and for scars to 
the left eyebrow, nose, left forearm, and left knee.  The 
veteran submitted a notice of disagreement regarding these 
determinations but did not perfect his appeal subsequent to a 
March 1999 statement of the case.

In February 2000, the VA Reno, Nevada Regional Office 
continued the denial of service connection for chest pain and 
low back strain, denied entitlement to service connection for 
left shoulder arthritis, bilateral hip arthritis, and 
bilateral hand and wrist arthritis, denied reopening a claim 
for entitlement to service connection for scars, and denied 
entitlement to increased ratings for burn scars to the 
ankles.  Although the veteran's service representative listed 
all of these issues on a June 2000 VA Form 646, the Board 
finds the document did not express disagreement with the new 
issues adjudicated or indicate a desire to appeal the 
February 2000 rating decision.  See 38 C.F.R. § 20.201 
(1999).  Therefore, the issues not previously perfected for 
appeal became final.

In September 2000 and August 2003, the Board remanded the 
veteran's back and chest claims for further development and 
adjudication.  Subsequent to these decisions, the veteran 
withdrew his appeal of the issue of service connection for 
chest pain in correspondence received in October 2005.  
Therefore, this issue is no longer for appellate 
consideration.  

In May 2006, the veteran, accompanied by his representative, 
testified at a hearing before the undersigned Veteran's Law 
Judge at the local regional office.  A transcript of the 
hearing has been associated with the veteran's claims file.

Finally, the Board notes that the August 2002 RO decision 
addressed the issues of entitlement to service connection for 
arthritis of the left shoulder, both hips, both hands, and 
both wrists on the merits.  The Board also notes, however, 
that these issues were previously denied in the unappealed 
February 2000 RO decision.  Therefore, the Board has a duty, 
under applicable law, to address the "new and material 
evidence" requirement in these claims.  If it is found that 
no new and material evidence has been submitted, the merits 
of the claims may not be considered.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The issues of entitlement to service connection for arthritis 
of the left shoulder, both hips, both hands, and both wrists 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's back disorder is not related to a disease 
or injury in service.

2.  In a February 2000 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
arthritis of the left shoulder, both hips, both hands, and 
both wrists; that next month, the RO notified the veteran of 
that decision and his appellate rights; the veteran did not 
appeal this determination and the decision became final.

3.  Evidence added to the record since February 2000 is new, 
in that it is not cumulative and was not previously 
considered by decisionmakers, and material, because it bears 
directly and substantially on the issue on appeal, and is so 
significant that it must be considered in order to fairly 
decide the merits of the case. 


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Evidence added to the record since the February 2000 
rating decision is new and material; thus, the claims of 
entitlement to service connection for arthritis of the left 
shoulder, both hips, both hands, and both wrists are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in March 2001, February 2004, and May 
2005, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims for 
service connection, as well as the type of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence, including evidence that shows an injury or disease 
in service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  And the veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim.

In addition, the RO advised the veteran and his 
representative of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  The veteran was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claims, and he was informed 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on his behalf.

Specifically with regard to the veteran's claims to reopen 
his previously denied claims of service connection, the Board 
notes that it has considered this legislation, but finds 
that, given the favorable action taken below, no discussion 
of the VCAA at this point is required.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply  all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's back claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, private and VA treatment records, multiple VA 
examination reports, the veteran's testimony before the 
Board, and statements submitted by the veteran and his 
representative in support of his claim.  In addition, the 
Board notes that this matter has been remanded on two 
occasions for additional development, to include a search for 
additional relevant records and also to afford the veteran an 
opportunity to be examined in connection with his claims.  In 
addition, the veteran submitted a statement in April 2006, 
indicating that he had no additional evidence to give to VA 
so substantiate his claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The medical evidence in this case consists of the veteran's 
service medical records, post-service treatment records and 
multiple VA examinations.  The record also contains the 
veteran's testimony before the Board and statements of the 
veteran submitted in support of the claim.  

In this case, the veteran contends that his diagnosed 
degenerative disc disease of the back was caused by the same 
incident that caused his service-connected right and left 
ankle disabilities.  He testified that he fell in service 
while unloading a truck and injured his left ankle in this 
fall.  The veteran testified that he also hit his back on a 
smaller object, a sign or fire hydrant, at the same time.  In 
addition, the veteran contends that his service-connected 
ankle disabilities affect the way that he walks and that this 
in turn has adversely affected his back.
 
The veteran's service medical records, while recording 
complaints and treatment for the veteran's ankles, are silent 
regarding complaints of or treatment for any back condition.  
After service, there is no indication of any back condition 
within one year of service.    

After service, the veteran's medical records indicate x-ray 
evidence of some disc space narrowing  at L4-5 and L5-S1 
beginning sometime after 1993.  In September 1993 the veteran 
was diagnosed with low back strain and in June 1995, the 
veteran was diagnosed with chronic low back pain.  In 1997, 
an MRI showed degenerative changes at the L4-5 and L5-S1 
levels of the veteran's low back.

In support of his claim, the veteran submitted several 
medical opinions tending to show a connection between the 
veteran's service and his back condition.  A January 2003 
report from the veteran's VA physician, who treated the 
veteran from the late 80s to the late 90s, noted that the 
veteran suffered trauma to his ankles and that this trauma 
altered his gait and required that the veteran use a cain for 
ambulation.  The physician then stated that the altered gait 
and use of the cain "were consistent with the progression of 
[the veteran's] degenerative joint disease... [and] 
[i]nvolvement of his shoulder and shoulder girdles would be 
expected from chronic cain use, as would his spine, hips, and 
knees resulting from his gait disturbance."  The physician 
also stated that the injuries resulting from his ankle 
injuries "would be consistent with earlier and more rapid 
progression of degenerative joint disease."  The physician 
concluded by stating "I would present the physical 
limitations due to the DJD to be service-connected and would 
support that conclusion."  

Another report dated in October 2005 by another VA physician 
is similar.  This physician indicated that increased problems 
with the veteran's left ankle caused an alteration in his 
gait.  The physician the stated that the veteran's altered 
gait "has, in my opinion, contributed to the development of 
degenerative joint disease in the lumbar spine."  

In April 2001, the veteran was afforded a VA examination in 
connection with his claim.  The veteran complained of pain 
and stiffness in his low back.  The examiner stated that he 
was unable to complete certain parts of the examination 
because the veteran claimed that he had so much pain that he 
had a hard time getting out of his chair and therefore 
refused to stoop down or extend his back or rotate his back 
or do any lateral bending.  The examiner also reported that 
the veteran stated that he had constant pain, fatigue and 
weakness all day long.  The examiner found no neurological 
deficit.  The veteran was diagnosed with lumbago secondary to 
degenerative joint disease at the level of L5-S1 with 
osteophyte formation at the level of L5-S1 and degenerative 
changes involving the facet joints at the level L5-S1 mild to 
moderate.  The examiner did not offer an opinion regarding 
whether the veteran's back conditions was related to service. 

In December 2004, the veteran was again afforded a VA 
examination in connection with his claim.  The examiner 
indicated that the veteran's four volume claims file was 
reviewed in connection with his claim.  The examiner reviewed 
the veteran's medical history and noted that the veteran 
reported that he sought no treatment for his back in service 
after the accident involving his ankles.  The veteran also 
reported no injuries to his back since 1982.  The examiner 
indicated that x-rays taken of the veteran's back in November 
1987 and September 1993 were interpreted as normal.  An MRI 
dated in April 1997 showed degenerative changes at L4-5 and 
L5-S1 and were confirmed with bone scan.  In May 2001, x-rays 
revealed moderate narrowing at the L5-S1 level.  During the 
examination, the veteran complained of constant aching pain 
involving the posterior buttock and thigh to the level of the 
mid thigh.  He indicated no radicular pain or change in 
sensation below the knee.  The veteran stated that his back 
pain worsens with standing, walking, sitting 30 minutes, or 
pushing, lifting, or pulling greater than 10 pounds.  The 
examiner noted that the veteran's back pain was not affected 
by coughing and that it was stable without flare-up.  The 
veteran indicated that he had full control of his bowels and 
bladder and he stated that he used ibuprofen for pain and a 
cain for ambulation.  Upon examination, the veteran was noted 
to be obese.  He entered the examination room leaning heavily 
on his cain and complaining constantly of low back pain.  He 
declined to walk on his toes or perform any squatting 
maneuver.  The examiner noted that the veteran walked a few 
steps on his heels complaining bitterly of back pain, but 
demonstrating no weakness on the extensors of the ankles.  
His gait was noted to be abnormal in that he frequently held 
his left knee fully extended, but at other times he walked 
bending the left knee in the normal fashion.  When asked to 
sit up from a lying position, he complained bitterly of back 
pain and rolled to the side to push up to a seated position.  
On the other hand, the veteran was noted to easily sit on the 
examining room table with his legs in fully extended.  The 
examiner noted that the veteran's spine had a normal contour.  
Upon range of motion testing, the veteran declined to make 
any forward flexion.  While seated, the veteran touched his 
knees with his hands, complaining bitterly of pain during the 
entire range of motion.  The examiner found no muscle spasm 
in the paraspinal muscles; the muscles contracted and relaxed 
in the normal fashion.  The veteran also complained bitterly 
of pain with light touch skin stroking over the low back.  
Deep tendon reflexes at the knees and ankles, and straight 
leg raised to 90 degrees, were indicated to be within normal 
limits, and there was no muscle wasting in the lower 
extremities.  The veteran also complained bitterly of low 
back pain when flexing his hips to 45 degrees and refusing to 
go any further.  X-rays of the lumbar spine revealed mild 
disc space narrowing at the L5-S1 level and minimal disc 
space narrowing at the L4-L5 level.  Posterior articular 
facets were intact.  Otherwise the disc space was noted to be 
well maintained.  The examiner indicated no fracture or 
osteoporosis and normal lumbar lordosis.  The veteran was 
diagnosed with mild to moderate osteoarthritis of the lower 
tow segments of the lumbar spine without neurological 
deficit.  The examiner then gave his opinion regarding nexus 
to service.  Here the examiner stated that "x-rays of the 
lumbar spine in this obese man revealed the lumbar spine to 
have had a normal x-ray appearance up to 1993.  After which 
time, we see some disc space narrowing at the L4-L5 and L5-S1 
level which is what would be expected to be seen in an aging 
obese individual as a [sic] develop age-related 
osteoarthritic changes in the lower lumbar spine."  The 
examiner then went on to state that the absence of arthritic 
changes until approximately 15 years after the claimed injury 
is inconsistent with a back injury in service.  The examiner 
then opined that the osteoarthritic changes in the veteran's 
lumbar spine are due to his advancing age.  Finally, the 
examiner noted that the veteran's complaints of pain were far 
more than one would expect to see with moderate to mild 
osteoarthritic changes in the two lower segments of the 
lumbar spine, and that complaints of pain with light skin 
stroking were not consistent with any objective abnormality 
of the lumbar spine.  The veteran's subjective complaints of 
pain were indicated to be disproportional to the examination.  
In sum, the examiner stated that the veteran's lumbar spine 
condition was "due to something other than any injury during 
the course of his military service."

At this point, the Board notes that the veteran's claims file 
was thoroughly reviewed in connection with this analysis and 
that the record contains numerous additional records relevant 
to the veteran's claim.  These records, however, are 
essentially duplicative of the evidence set forth above.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's low back 
disability is related to his service.  There is no indication 
in the veteran's service records that he injured back in 
service and there is no indication of any back condition 
within one year of service.  And, while the Board notes that 
the veteran has submitted reports indicating that his back 
condition may be related to the accident in service or his 
service-connected ankle disabilities, the December 2004 VA 
physician, who examined both the veteran and his claims file 
in connection with the claim, concluded that the veteran's 
condition is age related and not the result of his service.  
The Board concludes that these findings should carry the most 
weight.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir.1999) (unpublished decision), cert. 
denied 120 S.Ct. 1251 (2000) (it is not error for the Board 
to value one medical opinion over another, as long as a 
rationale basis for doing so is given).
   
While the veteran clearly feels that his back condition is 
related to his service, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, the 
medical evidence is against a finding that the veteran's 
current low back condition is related to or had its onset in 
service, include the veteran's service-connected ankle 
disabilities.  Service connection for degenerative disc 
disease of the back  must therefore be denied.  

III.  New and material evidence.

Initially, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because the veteran filed it at the RO before 
August 2001.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
veteran filed his claims, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Evidence associated with the claims folder since the February 
2000 rating decision that denied service connection for 
arthritis of the left shoulder, both hips, both hands, and 
both wrists includes private and VA medical records, multiple 
VA examinations, testimony of the veteran before the Board, 
and multiple statements and written argument submitted by or 
on behalf of the veteran.

Of particular significance are the VA medical records 
indicating that the veteran suffers from minimal degenerative 
joint disease of the hips, a normal x-ray of the shoulders, 
and degenerative joint disease at the PIP and DIP joints of 
the hands.  The veteran's medical records also contain 
complaints of and treatment for pain and stiffness in the 
hips, hands, wrists, and shoulders.  The veteran's medical 
records also indicate, and the veteran testified, that his 
service-connected ankle disabilities affect that way he walks 
and this in turn has contributed to his current arthritic 
difficulties.  This evidence bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is also neither cumulative nor redundant and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection.  Having determined that new and material evidence 
has been added to the record, the veteran's claims of service 
connection for arthritis of the left shoulder, hips, hands 
and wrists is reopened.


ORDER

1.  Service connection for degenerative disc disease of the 
back is denied.

2.  As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for 
arthritis of the left shoulder is reopened; the appeal is 
granted to this extent only.

3.  As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for 
arthritis of both hips is reopened; the appeal is granted to 
this extent only.

4.  As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for 
arthritis of both hands is reopened; the appeal is granted to 
this extent only.

5.  As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for 
arthritis of both wrists is reopened; the appeal is granted 
to this extent only.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for arthritis of the left shoulder, both hips, 
both hands and both wrists must be remanded for further 
action.  

Here, the Board notes that the veteran testified that his 
service-connected right and left ankle disabilities affect 
the way that he walks and that this in turn has affected his 
hips, shoulder, hands and wrists.  He has also submitted 
medical evidence in support of this proposition.  The veteran 
also contends that the degenerative joint disease began with 
his ankle injury and is basically moving through his system.  
The veteran, however, has not been afforded a VA examination 
in connection with his arthritis claims in order to determine 
the exact nature of his disabilities and whether such 
conditions may be related to his time in the service or are 
secondary to his service-connected ankle conditions.

These issues must be remanded for further development, to 
include affording the veteran a pertinent VA examination.  
After determining the current nature, extent and etiology of 
any condition of the left shoulder, hips, hands and wrists 
found to be present, the examiner should offer an opinion as 
to the likelihood that any disability found to be present is 
related to or had its onset during service or are secondary 
to his service-connected ankle conditions.  Pursuant to the 
VCAA, such an examination is necessary to adjudicate this 
claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities in this case.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of any left shoulder, 
bilateral hip, bilateral hand or 
bilateral wrist condition, to include 
arthritis, found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any left shoulder, bilateral hip, 
bilateral hand, or bilateral wrist 
condition found to be present.  If the 
examiner diagnoses the veteran as having 
any such condition, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
condition(s) was caused by or had its 
onset during service, or whether such 
condition is secondary to any service-
connected disability.    

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


